Citation Nr: 0841401	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  06-19 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for right knee tendonitis.  


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The veteran had active service from September 1990 to April 
1991, from March 1998 to June 1999, and from October 2001 to 
October 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, Puerto Rico, denying the veteran's claim of service 
connection for right knee tendonitis.  
This claim was previously remanded by the Board in May 2008.  
The claim was remanded for clarification of the medical 
evidence of record.  This has now taken place and appellate 
review may proceed.  


FINDING OF FACT

Right knee tendonitis did not manifest during the veteran's 
military service, and has not been shown to otherwise be 
related to his service.  


CONCLUSION OF LAW

The criteria for establishing service connection for 
tendonitis of the right knee have not been met.  38 U.S.C.A. 
§§ 1110, 5103(a), 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify 

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial decision on a 
claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the duty to notify was satisfied by way of a letter 
sent to the veteran in November 2004 that fully addressed all 
notice elements and was sent prior to the initial RO decision 
in this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  Even though the 
veteran was not provided with the Dingess requirements 
(specifically, how disability ratings and effective dates are 
assigned) until after the initial adjudication of that claim 
in a March 2006 letter, the claim was subsequently 
readjudicated, no prejudice has been alleged, and none is 
apparent from the record.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as 
an statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  In any event, 
because the claim is being denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the veteran.  
See Dingess/Hartman, 19 Vet. App. 473 (2006). 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the veteran's service 
medical records.  Also, the veteran received VA medical 
examinations in December 2004, March 2005, and August 2006, 
and VA has obtained these records as well as the records of 
the veteran's outpatient treatment with VA.  In addition, 
pursuant to the Board's May 2008 remand, an additional 
medical opinion was sought, and was provided in July 2008.  
Finally, the veteran has not identified any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained and there is no such 
evidence apparent from the record.  Hence, no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist him in the development of the claim, and there is 
nothing in the record to suggest that any such evidence 
exists.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Relevant Laws and Regulations for Service Connection Claims

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Facts and Analysis

In October 2004, the veteran filed a claim of service 
connection for bilateral knee tendonitis.  The veteran was 
granted service connection for tendonitis of the left knee in 
a November 2006 rating decision.  Service connection for 
tendonitis of the right knee, however, remained denied.  The 
veteran appealed this decision to the Board in June 2006.  
However, upon review of the evidence, the Board finds that 
service connection is not warranted for tendonitis of the 
right knee.  

Upon review of the veteran's service medical records, there 
is no evidence of complaints of, or treatment for, knee pain 
or tendonitis of the right knee.  There is evidence that the 
veteran complained of left knee pain in March 2003, but these 
records are completely silent as to any complaints of right 
knee pain.  The veteran did indicate in his report of medical 
history as part of his July 2004 separation examination that 
he had a history of bilateral knee pain.  However, there is 
no medical evidence of record that supports this assertion.  

In December 2004, the veteran was afforded VA examination of 
his right and left knees.  A diagnosis of tendonitis in both 
knees was assigned at this time, but the examiner noted that 
the condition was worse for the veteran's left knee.  The 
examiner also noted that the condition could be post 
traumatic syndrome, rather than tendonitis.  No opinion as to 
etiology was provided as part of this examination.  

The veteran was afforded subsequent VA examination in March 
2005.  The examiner noted that while the veteran had a 
history of being diagnosed with tendonitis in both knees, the 
veteran was only complaining of left knee pain at this time.  
However, the examiner concluded that both knees were found to 
be asymptomatic at the time of the March 2005 VA examination.  
Again, no opinion as to etiology was provided.  

In August 2006, the veteran was afforded another VA 
examination for his knees.  The examiner confirmed that the 
veteran had bilateral tendonitis and bilateral knee pain.  
The examiner concluded that it was at least as likely as not 
that the veteran's left knee tendonitis was related to his 
military service.  As indicated above, service medical 
records from March 2003 establish that the veteran sought 
treatment for left knee pain during military service.  
However, the examiner concluded that it was less likely than 
not that the veteran's right knee tendonitis was related to 
military service, since there was no evidence of injury to 
the right knee during service, medical treatment of the right 
knee during service, or of any complaints of right knee pain 
during service.  

As previously noted, the veteran indicated in his report of 
medical history as part of his July 2004 VA examination that 
he had a history of bilateral knee pain.  Since the August 
2006 VA examiner did not discuss this evidence, the Board 
remanded the veteran's claim in May 2008 so that an opinion 
could be provided with consideration of this evidence.  In 
July 2008, an addendum to the August 2006 VA examination was 
prepared.  According to the examiner, the opinion that the 
veteran's right knee tendonitis was not service related was 
valid.  The examiner noted that since there is no evidence of 
medical evaluation or treatment for right knee pain during 
service, the fact that the veteran wrote bilateral knee pain 
at the time of his separation was not in and of itself enough 
to consider the veteran's right knee pain to be service 
related.  Also, the examiner noted that the veteran was not 
treated for right knee pain immediately after his discharge 
from service, further suggesting that he did not have a 
service-connected right knee disability upon separation.  

Finally, the Board has considered the veteran's lay etiology 
opinion of right knee tendonitis.  In July 2004, upon 
discharge, the veteran indicated that he suffered from 
bilateral knee pain.  While as a lay person, the veteran is 
competent to testify on matters such as pain, he is not 
competent to offer a probative opinion on a medical matter, 
such as a determination of the origins of a specific 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the Board does not find the veteran's statement 
that his right knee pain is related to his military service 
to be credible in this case.  As discussed in detail above, 
the medical evidence of record fails to indicate that the 
veteran ever complained of, or sought treatment for, right 
knee pain while in the military.  As such, the Board finds 
that the preponderance of the competent medical evidence of 
record establishes that the veteran's right knee tendonitis 
is not related to his military service.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to service connection for right knee tendonitis must be 
denied.


ORDER

Service connection for right knee tendonitis is denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


